Appeal, insofar as taken against Wesley C. Ford and W. C. Ford Real Estate Corporation, dismissed as untimely (see, CPLR 5513 [a]); appeal, insofar as taken against Frank Ross-back and Frank Rossback Appraisal Service, dismissed to the extent that the appeal is from that part of the Appellate Division order that denied appellants’ motion to amend the complaint upon the ground that such portion of the Appellate Division order does not finally determine the action within the *870meaning of the Constitution. As indicated in this Court’s order dated October 19, 1999 (94 NY2d 781), the appeal lies as of right only from so much of the Appellate Division order dated June 28, 1999, as granted the Rossback defendants’ motion for summary judgment and dismissed the complaint as against those defendants.